                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         GREGORY L. FLETCHER,
                                   7                                                     Case No. 18-cv-03350-YGR (PR)
                                                        Plaintiff,
                                   8                                                     JUDGMENT
                                                 v.
                                   9
                                         CORRECTIONAL COUNSELOR I
                                  10     BRENDA LOMELI, et al.,
                                  11                    Defendants.

                                  12          For the reasons set forth in this Court’s Order Granting Defendants’ Motion for Summary
Northern District of California
 United States District Court




                                  13   Judgment; and Denying Their Motion to Dismiss as Moot,
                                  14          IT IS ORDERED AND ADJUDGED that Plaintiff take nothing by this action. Judgment
                                  15   is hereby entered in favor of Defendants Garcia, Lomeli, Gonzalez, and Gomez. Parties shall each
                                  16   bear their own costs of action.
                                  17   Dated: December 23, 2019
                                  18                                                 ______________________________________
                                                                                     YVONNE GONZALEZ ROGERS
                                  19                                                 United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
